           Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,

               v.
                                                 CIVIL ACTION NO.
$259,768.11 IN FUNDS SEIZED FROM
BANK OF AMERICA ACCOUNT NUMBER
XXXXXXXX9707 HELD IN THE NAME OF
ALBERTO CORTES COSMETICS AND
PERFUMES INC,

            Defendants.


                    VERIFIED COMPLAINT FOR FORFEITURE

      COMES NOW, the United States of America, Plaintiff in the above-styled

civil action, pursuant to 21 U.S.C. § 881(a)(6), 18 U.S.C. § 981(a)(1)(A), 18 U.S.C. §

981(a)(1)(C), and 31 U.S.C. § 5317(c)(2)(A), and files this verified Complaint for

Forfeiture, showing the Court as follows:

                                 INTRODUCTION

      1.       On or about March 18, 2021, agents with the United States

Department of Homeland Security - Homeland Security Investigations (“HSI”)

seized $259,768.11 in funds from Bank of America account number


                                             1
           Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 2 of 16




XXXXXXXX9707, held in the name of Alberto Cortes Cosmetics and Perfumes

Inc. (the “Defendant Funds”).

      2.       The Defendant Funds are presently located within the jurisdiction of

this Court and in the custody of the United States Customs and Border

Protection (“CBP”).

      3.       This Court has subject matter jurisdiction over this case pursuant to

28 U.S.C. §§ 1345 and 1355.

      4.       This Court has in rem jurisdiction over the Defendant Funds

pursuant to 28 U.S.C. § 1355(b)(1)(A) because the acts or omissions giving rise to

the forfeiture occurred in this district.

      5.       Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A)

because the acts or omissions giving rise to the forfeiture occurred in this district,

and pursuant to 28 U.S.C. § 1395 because the property is located in this district.

                              FORFEITURE STATUTES

      6.       Pursuant to 21 U.S.C. § 881(a)(6), all moneys and things of value that

were furnished or intended to be furnished in exchange for a controlled

substance, that constitute proceeds traceable to such an exchange, or that were

used or were intended to be used to facilitate the sale or exchange of a controlled

substance in violation of 21 U.S.C. §§ 841 and 846 are subject to seizure and

                                              2
           Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 3 of 16




forfeiture to the United States.

      7.       Pursuant to 18 U.S.C. § 1956(a)(1)(A)(i), it is a crime for any person

to knowingly conduct or attempt to conduct a financial transaction involving

proceeds of a specified unlawful activity with the specific intent to promote the

carrying on of a specified unlawful activity.

      8.       Pursuant to 18 U.S.C. § 1956(a)(1)(B)(i), it is a crime for any person to

knowingly conduct or attempt to conduct a financial transaction involving

proceeds of a specified unlawful activity with the intent to conceal or disguise

the nature, location, source, ownership, or control of the proceeds of specified

unlawful activity.

      9.       18 U.S.C. § 1956(c)(7) defines, in relevant part, a “specified unlawful

activity” as any act or activity constituting an offense listed in 18 U.S.C. § 1961(1).

      10.      18 U.S.C. § 1961(1) includes, as part of the list of offenses, “dealing in

a controlled substance or listed chemical.”

      11.      Pursuant to 18 U.S.C. § 981(a)(1)(A), any property, real or personal,

involved in or traceable to a transaction or attempted transaction in violation of

18 U.S.C. § 1956 and/or 1957 is subject to forfeiture to the United States.

      12.      Additionally, pursuant to 18 U.S.C. § 981(a)(1)(C), any property

which constitutes or was derived from proceeds traceable to a violation of any

                                                3
          Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 4 of 16




offense constituting a “specified unlawful activity” is subject to forfeiture to the

United States.

                            BASIS FOR FORFEITURE

A. The Investigation

      13.     Since on or about early December 2020, HSI began investigating a

vast network of U.S.-based companies that have been receiving millions of

dollars via bulk cash deposits in an unusually frequent and suspicious pattern

since at least 2018.

      14.     Most of the cash deposits occurred in cities historically known for

drug trafficking activity, such as Los Angeles, Chicago, Atlanta, Miami, and New

York City.

      15.     The investigation revealed that those cash deposits were proceeds

derived from suspected narcotics trafficking, and that the companies receiving

the deposits laundered the funds as part of a Black Market Peso Exchange

(“BMPE”) 1 operation benefitting a Latin American drug trafficking organization

(“DTO”).


      1A BMPE is a specific form of trade-based money laundering, which is an
umbrella term used to describe the many ways money laundering organizations
(“MLOs”) can manipulate business records, import/export records, and other
business processes to hide narcotics proceeds within seemingly legitimate
enterprises that conduct international business.
                                             4
  Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 5 of 16




16.      BMPE activities usually have the following indicators:

      • Shell corporations that lack any internet presence but claim to be in

         an industry heavily associated with international commerce

         (electronics, textiles, etc.).

      • Interstate cash deposits occurring on the same day or within a narrow

         timeframe.

      • Significant and repetitive cash deposits and/or Currency Transaction

         Reports, peer-to-peer bank transfers, or deposits that otherwise seem

         unusual for the given industry.

      • Immediate wire transfers after receiving cash deposits to high-risk

         countries in Latin America.

      • Use of pass-through accounts to conceal the origin and destination of

         narcotics proceeds.

      • Discrepancies on wire transfer memo lines - for example, one wire

         transfer memo line may state “purchase of hand sanitizer,” while the

         next memo line states “purchase of used vehicles.”

      • Periods of high-volume activity (deposits and wire transfers)

         followed by periods of cessation of activity.

      • Foreign visitors to the United States opening bank accounts while on

                                          5
        Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 6 of 16




             temporary or restricted statuses.

      17.    HSI identified several individuals involved in the bulk deposits of

cash into various bank accounts. One of these individuals, a Source of

Information (“SOI”), admitted depositing millions of dollars into bank accounts

associated with several U.S.-based companies in 2020.

      18.    On or about December 15, 2020, HSI located SOI’s vehicle, which

was later seized by a vehicle repossession company. The repossession company

provided HSI with consent to search the car.

      19.    Inside the vehicle, HSI investigators found a large stack of bank

deposit slips from JPMorgan Chase, Bank of America, and PNC Bank, as well as

a receipt for a wire transfer at a money services business.

      20.    According to the SOI, she/he received and deposited bulk cash for a

money laundering organization (“MLO”) over an extended period of time.

      21.    The SOI conducted that activity under the direct control of a

Mexican DTO, which the SOI believed to be the Mexican Los Zetas Cartel.

      22.    The SOI claimed she/he was recruited in early 2020, hoping to make

extra money and working more stable hours.

      23.    As a condition of accepting the recruiter’s job, the SOI was required

to bring on one additional person to assist with the work.

                                             6
        Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 7 of 16




      24.    The SOI recruited an individual (hereinafter, “CC1”).

      25.    The SOI and CC1 left their jobs, received airplane tickets from their

recruiter, and traveled to Atlanta, Georgia.

      26.    In February or March 2020, the SOI and CC1 met with two

unidentified individuals, as well as their recruiter, at an Atlanta restaurant.

      27.    During the meeting, the two individuals informed the SOI and CC1

that they would receive large sums of cash daily, and that they were required to

receive, count, identify, and remove counterfeit currency, then deposit the

money into bank accounts.

      28.    Soon thereafter, the SOI and CC1 received instructions as to which

bank accounts they were to deposit the money, as well as training on how to

conduct money pickups, search collected money for counterfeit currency, and

how to prepare the collected money into $1,000 to $10,000 bundles for bank

deposits.

      29.    They were further instructed to keep the deposits under $10,000 to

avoid “red flags” at the bank.

      30.    The “red flag” reference likely related to the filing of a Currency

Transaction Report which is required for bank transactions exceeding $10,000.

      31.    Depositing money under $10,000 specifically to avoid the filing of a

                                               7
        Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 8 of 16




Currency Transaction Report is a violation of 31 U.S.C. § 5324.

      32.    After receiving their training, the SOI and CC1 began working

without supervision.

      33.    The SOI and CC1, working in tandem, received daily text messages

with instructions to pick up approximately $100,000 to $250,000 of currency,

usually in parking lots of retail stores.

      34.    The SOI and CC1 then deposited the money in various bank

accounts.

      35.    After a few weeks of depositing money, the SOI felt that she/he had

made a mistake in accepting this work opportunity, and within a few weeks the

SOI realized that she/he was likely working for a Mexican DTO or MLO to

launder drug proceeds.

      36.    Because the SOI conducted money pickups from different

individuals, and the money was so excessive in quantity, the SOI realized that

there was no legitimate business purpose for the activity, and she/he was in fact

laundering drug proceeds.

      37.    The SOI received a 1% commission on the money she/he deposited

into the bank accounts. The MLO set that commission rate.

      38.    As part of the money laundering process, the SOI and CC1 would

                                            8
         Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 9 of 16




first provide pictures of U.S. dollar bill serial numbers in their possession to the

MLO.

       39.   The SOI and CC1 would then receive instructions from the MLO to

meet a money courier in a public parking lot.

       40.   Upon meeting the courier, SOI and CC1 would provide one of the

specific U.S. dollar bill serial numbers to the money courier to confirm their

identity for the exchange of the cash.

       41.   The SOI and CC1 would then count the money and receive specific

instructions into which bank accounts they were to deposit the funds.

       42.   The SOI and CC1 used “burner” phones to text pictures of the cash

and deposit receipts to their handlers working for the MLO.

       43.   The SOI and CC1 also utilized an encrypted phone application,

which automatically deletes the messages after a certain time, to communicate

with the MLO.

       44.   The SOI and the CC1 traveled between Atlanta and several large

metropolitan cities in the United States to engage in this activity.

       45.   The MLO determined where to send the SOI and CC1 based on

which cities were “dry,” or lacking a significant amount of drug proceeds to

launder.

                                             9
            Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 10 of 16




       46.      The SOI and CC1’s travel, lodging, and occasional food expenses

were paid by the MLO.

       47.      The SOI stated that CC1 recruited three additional individuals

(“CC2”, “CC3”, and “CC4”).

       48.      The SOI and CC1, CC2, CC3, and CC4 continued money laundering

until on or around September 21, 2020 when investigators with the Drug

Enforcement Administration (“DEA”) encountered CC1 and CC2 in Chicago,

Illinois.

       49.      DEA investigators arrested CC2 and a Mexican national and seized

approximately $200,000 in bulk cash from them.

       50.      Investigators found CC1 that same day at a residence in Chicago,

Illinois, and CC1 provided consent for the DEA to search the residence.

       51.      During the search, investigators located $15,000 in bulk cash,

financial ledgers that showed deposit activity, multiple small backpacks and

suitcases, a money counter, and bank deposit slips.

       52.      Among these items were financial ledgers and a bank deposit receipt

detailing a bulk cash deposit of $5,000.00 into BoA 9707.

       53.      DEA investigators conducted a consensual interview of CC1, during

which CC1 admitted to picking up and laundering between $1 and $2 million in

                                              10
       Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 11 of 16




Atlanta, Georgia and approximately $1 million in Chicago, Illinois in 2020.

      54.   When asked if CC1 knew where the money came from, CC1 stated

that he/she wasn’t sure but believed it was possibly narcotics related.

      55.   Following CC1’s encounter with DEA investigators, SOI continued

to work with another Spanish-speaking individual to pick up and launder bulk

cash in other parts of the United States until December 2020.

      56.   The SOI and the co-conspirators did not have any legitimate income

during the timeframe in which they conducted this activity.

      57.   As such, there were no legitimate sources for any of the bulk cash

that SOI and the co-conspirators deposited into the Bank of America account

number XXXXXXXX9707, held in the name of Alberto Cortes Cosmetics and

Perfumes Inc. (“BoA 9707”).

      58.   HSI investigators obtained DEA reports regarding an undercover

money pickup operation conducted by the DEA that ultimately resulted in

suspected narcotics proceeds being deposited into BoA 9707. The undercover

operation, conducted on or about September 5, 2018 in New Rochelle, New York,

involved $406,990 in suspected narcotics proceeds. After receiving the money,

DEA investigators received wiring instructions from a Mexico-based BMPE peso

broker potentially working on behalf of the DTO Jalisco New Generation Cartel.

                                           11
       Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 12 of 16




The peso broker sent instructions to deposit $10,020 of the proceeds into BoA

9707, which occurred on or about September 7, 2018.

B. The BoA 9707 Bank Account

      59.      A review of BoA 9707’s financial records showed that the account

belongs to Alberto Cortes Cosmetics and Perfumes Inc (“Alberto Cortes”).

      60.      Alberto Cortes was incorporated on October 7, 1981 and holds a

physical retail location at 272 E Flagler Street, Miami, Florida 33131.

      61.      BoA 9707 records reveal numerous red flags for BMPE activity,

including the following:

            • BoA 9707 received 35 cash deposits, all under $10,000, totaling

               $121,835.24. These deposits were made in the Northern District of

               Georgia, California, New York, Florida, Michigan, Texas, Illinois,

               and Virginia.

            • BoA 9707 received 305 incoming peer-to-peer transfers from

               individuals and organizations totaling $493,872.60. These deposits

               came from organizations associated with different industries, such

               as painting and cleaning services, logistics, and investment

               corporations.

            • BoA 9707 received 302 incoming wire transfers totaling $3,160,914.72

                                             12
         Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 13 of 16




               from multiple individuals and organizations. These deposits came

               from organizations associated food redistribution, automotive parts,

               freight forwarding, and agriculture.

            • Some of the wire transfers included memo lines noting the purchase

               of items that appeared to be unrelated to the company’s business,

               such as “ground limestone” and “veterinarian product.”

            • Funds entered the account and were almost entirely transferred to

               other bank accounts held by the same owners, which is a consistent

               pattern for a pass-through account.

      62.      On or about March 18, 2021, HSI seized the Defendant Funds.

      63.      On or about May 21, 2021, Alberto Cortes Cosmetics and Perfumes

Inc. filed a claim with CBP contending that it is the owner of the Defendant

Funds.

      64.      The Defendant Funds are subject to forfeiture to the United States

pursuant to 21 U.S.C. § 881(a)(6) on the grounds that they were furnished or

were intended to be furnished in exchange for a controlled substance, that they

constitute proceeds traceable to such an exchange, or that they were used or were

intended to be used to facilitate the sale or exchange of a controlled substance in

violation of 21 U.S.C. §841.

                                             13
       Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 14 of 16




      65.    The Defendant Funds are also subject to forfeiture to the United

States pursuant to 21 U.S.C. § 881(a)(6) on the grounds that they were furnished

or were intended to be furnished in exchange for a controlled substance, that

they constitute proceeds traceable to such an exchange, or that they were used or

were intended to be used to facilitate an attempt or conspiracy to commit the sale

or exchange of a controlled substance in violation of 21 U.S.C. § 846.

      66.    The Defendant Funds are subject to forfeiture to the United States

pursuant to 18 U.S.C. §981(a)(1)(A) because they were involved in or are

traceable to a money laundering transaction or an attempted money laundering

transaction in violation of 18 U.S.C. §§ 1956 and/or 1957.

      67.    The Defendant Funds are subject to forfeiture to the United States

pursuant to 18 U.S.C. §981(a)(1)(C) because they constitute or were derived from

proceeds traceable to a specified unlawful activity – the illegal distribution of

controlled substances.




                                             14
      Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 15 of 16




WHEREFORE, Plaintiff prays:

     (1)   that the Court forfeit the Defendant Funds to the United States of

           America;

     (2)   that the Court award Plaintiff the costs of this action; and

     (3)   that Plaintiff have such other and further relief as the Court deems

           just and proper under the facts and circumstances of this case.

     This 23rd day of July, 2021.

                                         Respectfully submitted,

                                         KURT R. ERSKINE
                                           Acting United States Attorney

                                         /s/ Radka T. Nations
                                         RADKA T. NATIONS
                                            Assistant United States Attorney
                                         Georgia Bar No. 618248
                                         75 Ted Turner Drive, SW
                                         Suite 600
                                         Atlanta, GA 30303
                                         Telephone: (404) 581-6000
                                         Radka.Nations2@usdoj.gov




                                          15
       Case 1:21-cv-02971-ELR Document 1 Filed 07/23/21 Page 16 of 16




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

UNITED STATES OF AMERICA,

          Plaintiff,

             v.
                                                     CIVIL ACTION NO.
$259,768.11 IN FUNDS SEIZED FROM BANK OF
AMERICA ACCOUNT NUMBER XXXXXXXX9707
HELD IN THE NAME OF ALBERTO CORTES
COSMETICS AND PERFUMES INC,

         Defendants.

                  VERIFICATION OF COMPLAINT FOR FORFEITURE

      I, Special Agent John D. Walker, have read the Complaint for Forfeiture in

this action and state that its contents are true and correct to the best of my

knowledge and belief based upon my personal knowledge of the case and upon

information obtained from other law enforcement personnel.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

      This 23rd day of July, 2021.


                                 __________________________________________
                                 Special Agent John D. Walker
                                 United States Department of Homeland Security
                                 Homeland Security Investigations
                                           16
